Citation Nr: 0626452	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  05-02 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1971.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

This case was previously before the Board in January 2006, 
with an additional claim at issue.  The Board denied the 
veteran's claim for an initial rating higher than 30 percent 
for his post-traumatic stress disorder (PTSD) and remanded 
his claim for a higher rating for his bilateral hearing loss 
to the RO for further development and consideration.  The 
remand was via the Appeals Management Center (AMC).  
Upon completion of the development, the AMC continued to deny 
this claim and returned the appeal to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran has Level I hearing acuity in each ear (i.e., 
bilaterally).


CONCLUSION OF LAW

The requirements are not met for a compensable rating for the 
bilateral hearing loss.  38 U.S.C.A. § 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.85, Diagnostic Code 6100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this case at hand, the veteran was sent a VCAA letter in 
May 2004.  The letter was before the RO's July 2004 decision 
at issue granting service connection for his bilateral 
hearing loss - although he was not then notified that, upon 
the grant of service connection for this condition, a 
schedular or extraschedular disability rating would be 
determined by applying relevant diagnostic codes in the 
rating schedule.  But the subsequent December 2004 statement 
of the case (SOC) provided this information, explaining the 
type of evidence required to substantiate his "downstream" 
claim for a higher initial rating for his bilateral hearing 
loss.  And during his September 2005 video-conference hearing 
before the undersigned Veterans Law Judge (VLJ), the veteran 
was provided an explanation of the evidence necessary to 
substantiate a claim for a higher initial disability 
evaluation.  


While neither the SOC, nor the undersigned VLJ, addressed the 
effective date element of his claim, this was nonprejudicial.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, as the Board will conclude below, the 
preponderance of the evidence is against his claim for a 
higher disability rating, so any questions concerning the 
appropriate effective date to be assigned are rendered moot.  
See Dingess, 2006 WL 519755, at *12 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  ...To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.")

Also keep in mind the May 2004 VCAA letter indicated what 
evidence the veteran was responsible for obtaining and what 
VA had done and would do in helping him obtain supporting 
evidence.  Thus, the letter satisfied the VCAA notice 
requirements as expressed by the Court in Pelegrini II, 
Mayfield, and Dingess.  

There was no specific mention, per se, of the "fourth 
element" discussed in Pelegrini II, but the letter 
nonetheless explained that he should identify and/or submit 
any supporting evidence.  The content of the VCAA notice 
therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).



Note, as well, the May 2004 VCAA letter was sent prior to the 
RO's initial adjudication of the veteran's claim in July 
2004.  Therefore, this complied with the Pelegrini II and 
Mayfield requirement that VCAA notice, to the extent 
possible, precede the RO's initial adjudication.  And even 
since the issuance of the most recent supplemental statement 
of the case (SSOC) in March 2006, the veteran has not 
indicated he has any additional relevant evidence to submit 
or that needs to be obtained.  Consequently, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim[s]."  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  
See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2005). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed and, therefore, has no substantive effect on 
the veteran's claim.  But pertinent changes were made to 
38 C.F.R. § 4.86.

38 C.F.R. § 4.86(a) now provides that, when the pure-tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
Unfortunately, as will be discussed below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this particular appeal.

According to the results of the hearing evaluations the 
veteran underwent, there simply is no basis for assigning an 
initial compensable disability rating for his bilateral 
hearing loss.  The clinical evidence of record shows that his 
right ear hearing loss, even at its worst, was no greater 
than Level I.  And his left ear hearing loss also was no 
worse than Level I.  During his initial, June 2004, 
VA examination he had an average pure-tone threshold of 45 
decibels and a speech discrimination score of 96 percent in 
his right ear and an average pure-tone threshold of 40 
decibels and a speech discrimination score of 96 percent in 
his left ear.  And at his more recent, February 2006, VA 
examination conducted in response to his assertions that his 
bilateral hearing loss had worsened since his initial 
evaluation, he had an average pure-tone threshold of 55 
decibels and a speech discrimination score of 100 percent in 
his right ear and an average pure-tone threshold of 50 
decibels and a speech discrimination score of 100 percent in 
his left ear.  In both instances, these findings, in turn, 
correlate to Level I hearing acuity in each ear under Table 
VI.  Together, the two Level I designations (for each ear) 
result in a noncompensable, i.e., 0 percent, rating g under 
38 C.F.R. § 4.85, Table VII.  As such, there is no basis for 
a higher, i.e., compensable rating.

Also, as mentioned, the veteran does not have the exceptional 
patterns of hearing impairment - mentioned in 38 C.F.R. 
§ 4.86(a) and (b) - which might otherwise warrant assigning 
a higher rating.

In determining the veteran is not entitled to a higher 
(compensable) rating for his bilateral hearing loss, the 
Board has also considered whether he is entitled to a higher 
rating on an extra-schedular basis.  However, the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication his bilateral hearing 
loss has caused marked interference with his employment 
(meaning above and beyond that contemplated by the rating 
currently assigned) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board does not have to refer this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial compensable rating for bilateral 
hearing loss is denied.  


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


